Case 4:20-cv-04008-SOH-BAB Document 19               Filed 05/29/20 Page 1 of 1 PageID #: 45



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 JAMES DERSAM                                                                       PLAINTIFF

               v.                    Civil No. 4:20-cv-04008

 DR. MELANIE JONES                                                              DEFENDANTS

                                            ORDER

        Plaintiff James Dersam filed this case pro se pursuant to 42 U.S.C. § 1983 on January 13,

 2020. Before the Court is Plaintiff’s Motion for Default Judgment against Defendant Dr. Melanie

 Jones. (ECF No. 17). The Court finds no response from Defendant Jones is necessary to rule on

 the motion.

        In his motion Plaintiff states “as of May 19th 2020 I have never received an answer. So

 there for Im asking the Judge to grant me 275, 305…in pain and suffering and 350 for filing

 fees…”. Id. However, the Court’s docket reveals Defendant Jones was not served with a summons

 and the Complaint until April 28, 2020. (ECF No. 14). On May 18, 2020, Defendant Jones filed

 a timely Answer. (ECF No. 16).

        Accordingly, Plaintiff’s Motion for Default Judgment (ECF No. 17) is DENIED.

  IT IS SO ORDERED this 29th day of May 2020.

                                             /s/Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE
